Exhibit 10.1

FIRST AMENDMENT

FIRST AMENDMENT, dated as of March 28, 2019 (this “Amendment”), to the Credit
Agreement, dated as of April 27, 2017 (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time prior
to the date hereof, the “Credit Agreement”, and as amended by this Amendment,
the “Amended Credit Agreement”), by and among Endo International PLC, a company
incorporated in the Republic of Ireland (Registered Number 534814) (“Parent”),
Endo Luxembourg Finance Company I S.à r.l., a société à responsabilité limitée
(private limited liability company) incorporated under the laws of Luxembourg,
having its registered office at 12C, rue Guillaume Kroll, L-1882 Luxembourg
Grand Duchy of Luxembourg and registered with the Luxembourg Register of
Commerce and Companies under number B182645 (the “Lux Borrower”), Endo LLC, a
limited liability company organized under the laws of Delaware (the
“Co-Borrower”), JPMorgan Chase Bank, N.A. (“JPMorgan”), as Administrative Agent,
Issuing Bank and Swingline Lender and each lender from time to time party
thereto (the “Lenders”). Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested (i) that the Maturity Date of the
outstanding Revolving Commitments be extended in accordance with Section 2.23 of
the Credit Agreement (the “2024 Revolving Facility”) and (ii) certain other
modifications to the Credit Agreement be made in accordance with Sections 2.23
and 9.02(b)(viii) thereof (including with respect to the Financial Covenant);

WHEREAS, JPMorgan is the lead arranger (in such capacity, the “Lead Arranger”)
and bookrunner for the 2024 Revolving Facility;

WHEREAS, (a) each existing Revolving Commitment extended in accordance with the
terms of this Amendment will be a “2024 Revolving Commitment” and will
constitute an Extended Revolving Commitment under the Credit Agreement (with
each existing Revolving Commitment not so extended, a “2022 Revolving
Commitment”) and (b) each existing Revolving Loan extended in accordance with
the terms of this Amendment will be a “2024 Revolving Loan” and will constitute
an Extended Revolving Loan under the Credit Agreement (with each existing
Revolving Loan not so extended, a “2022 Revolving Loan”);

WHEREAS, except as otherwise provided herein, the 2024 Revolving Commitments and
2022 Revolving Commitments will have the same terms as the existing Revolving
Commitments (such existing Revolving Commitments, the “Existing Revolving
Commitments”; and the Lenders holding such Existing Revolving Commitments,
collectively, the “Existing Revolving Lenders”) and the 2024 Revolving Loans and
2022 Revolving Loans will have the same terms as the existing Revolving Loans,
as the case may be, currently outstanding under the Credit Agreement (such
existing Revolving Loans, collectively, the “Existing Revolving Loans”);

WHEREAS, each Person party hereto whose name is set forth on Schedule 2.01
hereto under the heading “2024 Revolving Lenders” has consented to the extension
of the maturity date of all of its Revolving Commitments and Revolving Loans and
shall constitute an Extending Revolving Lender under the Credit Agreement (each
such consenting Revolving Lender, a “2024 Revolving Lender”; each non-consenting
Revolving Lender, a “2022 Revolving Lender”; and each 2022 Revolving Lender that
also consents to the Financial Covenant Amendment (as defined below), a
“Financial Covenant Amendment Consenting Revolving Lender”);



--------------------------------------------------------------------------------

WHEREAS, Section 2.23 of the Credit Agreement permits the Borrowers to amend the
Credit Agreement, with the written consent of the Issuing Bank and the 2024
Revolving Lenders, to effect the Extension of Revolving Commitments, and this
Amendment is an Extension Amendment under the Credit Agreement;

WHEREAS, the 2024 Revolving Lenders are severally willing to make 2024 Revolving
Loans from time to time and provide 2024 Revolving Commitments, subject to the
terms and conditions set forth in this Amendment and the Credit Agreement as
amended hereby;

WHEREAS, (i) Section 9.02(b)(viii) of the Credit Agreement permits the Borrowers
to amend the Credit Agreement, with the written consent of each Class of
Revolving Lenders holding a Majority in Interest with respect to the Revolving
Loans and Commitments of such Class, to amend, waive or otherwise modify the
Financial Covenant or any definition related thereto and (ii) the 2024 Revolving
Lenders and Financial Covenant Amendment Consenting Revolving Lenders together
constitute a Majority in Interest of Revolving Lenders;

WHEREAS, the Borrowers, the 2024 Revolving Lenders and the Financial Covenant
Amendment Consenting Revolving Lenders party hereto are willing to amend the
Credit Agreement to effect the Financial Covenant Amendment (as defined below);
and

WHEREAS, the Borrowers, the Revolving Lenders party hereto, the Issuing Bank and
the Administrative Agent are willing to agree to this Amendment on the terms set
forth herein.

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1.    Amendments.

(a)    Effective as of the First Amendment Effective Date (as defined below),
the Credit Agreement is hereby amended as follows:

(i)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions:

“2022 Notes” shall have the meaning assigned to such term in the definition of
“Maturity Date”.

“2022 Revolving Commitments” shall have the meaning assigned to such term in the
First Amendment.

“2022 Revolving Lenders” shall have the meaning assigned to such term in the
First Amendment.

“2022 Revolving Loans” shall have the meaning assigned to such term in the First
Amendment.

“2023 Notes” shall have the meaning assigned to such term in the definition of
“Maturity Date”.

 

2



--------------------------------------------------------------------------------

“2024 Revolving Commitments” shall have the meaning assigned to such term in the
First Amendment.

“2024 Revolving Lenders” shall have the meaning assigned to such term in the
First Amendment.

“2024 Revolving Loans” shall have the meaning assigned to such term in the First
Amendment.

“Compliance Date” means the last day of any Reference Period that the aggregate
outstanding Revolving Credit Exposure (other than (a) undrawn Letters of Credit
in an amount not to exceed $20 million and (b) Letters of Credit to the extent
Cash Collateralized or backstopped (whether drawn or undrawn) on terms
reasonably acceptable to the applicable Issuing Bank) exceeds an amount equal to
30% of the Revolving Commitments then in effect.

“First Amendment” means the First Amendment, dated as of the First Amendment
Effective Date.

“First Amendment Effective Date” means March 28, 2019.

“January 2023 Notes” shall have the meaning assigned to such term in the
definition of “Maturity Date”.

“July 2023 Notes” shall have the meaning assigned to such term in the definition
of “Maturity Date”.

(ii)    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the following definition in its entirety:

“Maturity Date” means (i) (a) with respect to the Initial Term Loans that have
not been extended pursuant to Section 2.23, the date occurring seven years after
the Closing Date; provided that (1) if the 7.25% senior notes due January 15,
2022 and the 5.75% senior notes due January 15, 2022 (together, the “2022
Notes”) are not each refinanced (and the maturity date of such refinanced notes
is no earlier than 91 days after the date that is seven years after the Closing
Date) or repaid in full prior to the date that is 91 days prior to the stated
maturity date thereof, the Initial Term Loans shall mature on such date, (2) if
the 5.375% senior notes due January 15, 2023 (the “January 2023 Notes”) are not
refinanced (and the maturity date of such refinanced notes is no earlier than 91
days after the date that is seven years after the Closing Date) or repaid in
full prior to the date that is 91 days prior to the stated maturity date
thereof, the Initial Term Loans shall mature on such date and (3) if the 6.00%
senior notes due July 15, 2023 (the “July 2023 Notes” and together with the
January 2023 Notes, the “2023 Notes”) are not refinanced (and the maturity date
of such refinanced notes is no earlier than 91 days after the date that is seven
years after the Closing Date) or repaid in full prior to the date that is 91
days prior to the stated maturity date thereof, the Initial Term Loans shall
mature on such date and (b) (x) with respect to the 2022 Revolving

 

3



--------------------------------------------------------------------------------

Commitments of the 2022 Revolving Lenders that have not been extended pursuant
to Section 2.23, the date occurring five years after the Closing Date; provided
that if the 2022 Notes are not each refinanced (and the maturity date of such
refinanced notes is no earlier than 91 days after the date that is five years
after the Closing Date) or repaid in full prior to the date that is 91 days
prior to the stated maturity date thereof, such 2022 Revolving Commitments shall
mature on such date and (y) with respect to the 2024 Revolving Commitments of
the 2024 Revolving Lenders that have not been further extended pursuant to
Section 2.23, the date occurring five years after the First Amendment Effective
Date; provided that (1) if the aggregate principal amount outstanding of the
2022 Notes is greater than or equal to $200,000,000 and the 2022 Notes are not
each refinanced (and the maturity date of such refinanced notes is no earlier
than 91 days after the date that is five years after the First Amendment
Effective Date) or repaid in full prior to the date that is 91 days prior to the
stated maturity date thereof, the 2024 Revolving Commitments shall mature on
such date, (2) if the aggregate principal amount outstanding of the 2023 Notes
is greater than or equal to $200,000,000 and the January 2023 Notes are not
refinanced (and the maturity date of such refinanced notes is no earlier than 91
days after the date that is five years after the First Amendment Effective Date)
or repaid in full prior to the date that is 91 days prior to the stated maturity
date thereof, the 2024 Revolving Commitments shall mature on such date and
(3) if the aggregate principal amount outstanding of the 2023 Notes is greater
than or equal to $200,000,000 and the July 2023 Notes are not refinanced (and
the maturity date of such refinanced notes is no earlier than 91 days after the
date that is five years after the First Amendment Effective Date) or repaid in
full prior to the date that is 91 days prior to the stated maturity date
thereof, the 2024 Revolving Commitments shall mature on such date and (ii) with
respect to any other tranche of Term Loans or Revolving Commitments (including
any Extended Term Loans, Other Term Loans, Other Refinancing Term Commitments,
Incremental Revolving Commitments and Other Refinancing Revolving Commitments),
the maturity dates specified therefor in the applicable Incremental Amendment,
Extension Amendment or Refinancing Amendment; provided that if any such day is
not a Business Day, the Maturity Date shall be the Business Day immediately
succeeding such day.

(iii)    Section 6.11 of the Credit Agreement is hereby amended by amending and
restating the first paragraph as follows:

“Parent covenants and agrees that it will not permit the Secured Net Leverage
Ratio to exceed 4.50 to 1.00 on any Compliance Date.”

The amendment described in this Section 1(a)(iii) shall be referred to herein as
the Financial Covenant Amendment (the “Financial Covenant Amendment”).

 

4



--------------------------------------------------------------------------------

(b)    The Revolving Facility Commitments set forth on Schedule 2.01 of the
Credit Agreement is hereby amended and restated in its entirety by the Revolving
Facility Commitments set forth on Schedule 2.01 of this Amendment.

SECTION 2.    2024 Revolving Facility.

(a)    The 2024 Revolving Facility will be available to the Borrowers on and
after the First Amendment Effective Date. The 2024 Revolving Commitment of any
2024 Revolving Lender will be the amount set forth opposite such Lender on
Schedule 2.01 (as amended pursuant to Section 1(b) hereof) hereto. The
obligation of each 2024 Revolving Lender to make 2024 Revolving Loans and to
provide 2024 Revolving Commitments on the First Amendment Effective Date is
subject to the satisfaction (or waiver) of the conditions set forth in Section 4
of this Amendment.

(b)    On and after the First Amendment Effective Date, each reference in the
Credit Agreement to (i) “Revolving Commitments” shall include the 2024 Revolving
Commitments and the 2022 Revolving Commitments contemplated hereby and (ii)
“Revolving Loans” shall include the 2024 Revolving Loans and the 2022 Revolving
Loans contemplated hereby, in each case, except as the context may otherwise
require.

(c)    Each (i) Existing Revolving Lender that executes and delivers a signature
page to this Amendment indicating that such Person is a “2024 Revolving Lender”
will have agreed to the terms of this Amendment (including, for the avoidance of
doubt, the amendments provided for herein) upon the effectiveness of this
Amendment on the First Amendment Effective Date as a 2024 Revolving Lender and
(ii) Existing Revolving Lender that (x) (A) does not execute and deliver a
signature page to this Amendment or (B) executes and delivers a signature page
to this Amendment indicating that such Person is a “2022 Revolving Lender”, in
each case, will not be deemed to have agreed to the extension of the Revolving
Commitments contemplated herein and will be considered a 2022 Revolving Lender
or (y) executes and delivers a signature page to this Amendment indicating that
such Person is a “Financial Covenant Amendment Consenting Revolving Lender” will
be deemed to have agreed to the Financial Covenant Amendment and will be
considered a Financial Covenant Amendment Consenting Revolving Lender.

(d)    On and following the First Amendment Effective Date, the 2024 Revolving
Commitments shall be Revolving Commitments with the same terms (except as to
final maturity) as the original Revolving Commitments; provided that subject to
the provisions of Sections 2.05(d) and 2.06(k) of the Credit Agreement to the
extent dealing with Letters of Credit and Swingline Loans which mature or expire
after a Maturity Date when there exist 2024 Revolving Commitments with a longer
Maturity Date, all Letters of Credit and Swingline Loans shall be participated
in on a pro rata basis by all Lenders with Revolving Commitments in accordance
with their pro rata share of the aggregate Revolving Commitments (and except as
provided in Sections 2.05(d) and 2.06(k) of the Credit Agreement, without giving
effect to changes thereto on an earlier Maturity Date with respect to Swingline
Loans and Letters of Credit theretofore incurred or issued) and all borrowings
under Revolving Commitments of such Class or 2024 Revolving Commitments and
repayments thereunder shall be made on a pro rata basis (except for repayments
required upon the Maturity Date for the 2022 Revolving Commitments of the same
Class or any 2024 Revolving Commitments).

(e)    On the First Amendment Effective Date, all Existing Revolving Loans shall
be repaid, together with accrued interest and other fees and expenses then due
and payable, in accordance with the terms and conditions of the Credit Agreement
as in effect immediately prior to the First Amendment Effective Date, and
reborrowed as 2022 Revolving Loans and 2024 Revolving Loans in

 

5



--------------------------------------------------------------------------------

accordance with Sections 2.01 of the Credit Agreement. Each Revolving Lender
party hereto hereby agrees that the requirements set forth in Section 2.03 and
2.11 with respect to the repayment and borrowings set forth in this Section 2(e)
shall be deemed satisfied by this Amendment.

(f)    The Administrative Agent hereby agrees that the requirements of
Section 2.23(d) of the Credit Agreement are deemed satisfied.

SECTION 3.    Swingline Loans; Letters of Credit.

(a)    If the Maturity Date shall have occurred in respect of the 2022 Revolving
Commitments, then on such Maturity Date all then-outstanding Swingline Loans
shall be repaid in full (and there shall be no adjustment to the participations
in such Swingline Loans as a result of the occurrence of such earliest Maturity
Date); provided, however, that if on the occurrence of such earlier Maturity
Date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in
Section 2.06(k) of the Credit Agreement), there shall exist sufficient
unutilized Revolving Commitments of any 2024 Revolving Commitments so that the
outstanding Swingline Loans in connection therewith could be incurred pursuant
to such Revolving Commitments of such 2024 Revolving Commitments which will
remain in effect after the occurrence of such Maturity Date, then there shall be
an automatic adjustment on such date of the risk participations of each
Revolving Lender holding Revolving Commitments of such 2024 Revolving Lender and
such outstanding Swingline Loans shall be deemed to have been incurred solely
pursuant to the relevant Revolving Commitments of such 2024 Revolving
Commitments and such Swingline Loans shall not be so required to be repaid in
full on such Maturity Date.

(b)    If the Maturity Date shall have occurred in respect of the 2022 Revolving
Commitments prior to the expiration of any Letter of Credit, then (i) such
Letters of Credit shall automatically be deemed to have been issued (including
for purposes of the obligations of the Revolving Lenders to purchase
participations therein and to make Revolving Loans and payments in respect
thereof pursuant to Section 2.06(e) of the Credit Agreement) under (and ratably
participated in by Revolving Lenders pursuant to) the 2024 Revolving Commitments
up to an aggregate amount not to exceed the aggregate principal amount of the
unutilized 2024 Revolving Commitments (it being understood that no partial face
amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to immediately preceding clause (i), the respective
Borrowers shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.06(j) of the Credit Agreement. Except to the extent of reallocations
of participations pursuant to clause (i) of the immediately preceding sentence,
the occurrence of a Maturity Date with respect to a given Class of Revolving
Commitments shall have no effect upon (and shall not diminish) the percentage
participations of the Revolving Lenders in any Letter of Credit issued before
such Maturity Date.

SECTION 4.    Effectiveness. This Amendment and the transactions contemplated
hereby shall become effective as of the date (the “First Amendment Effective
Date”) on which the following conditions have been satisfied (or waived):

(i)    the Administrative Agent (or its counsel) shall have received a duly
executed and completed counterpart hereof that bears the signature of (A) Parent
and the Borrowers, (B) each 2024 Revolving Lender, (C) Revolving Lenders
constituting a Majority in Interest of Revolving Lenders, (D) the Issuing Bank
and (E) the Administrative Agent;

 

6



--------------------------------------------------------------------------------

(ii)    the Borrowers shall deliver to the Administrative Agent legal opinions
of (i) Skadden, Arps, Slate, Meagher & Flom LLP, New York counsel for the Loan
Parties, (ii) A&L Goodbody, Irish counsel for the Loan Parties, (iii) Elvinger,
Hoss & Prussen, société anonyme, Luxembourg counsel for the Loan Parties,
(iv) Torys LLP, Ontario counsel for the Loan Parties, (v) Lavery de Billy LLP,
Quebec counsel for the Loan Parties, (vi) Appleby (Bermuda) Limited, Bermuda
counsel for the Loan Parties, (vii) HVG Law LLP, Dutch counsel for the Loan
Parties, (viii) Dr. K. Chrysostomides & Co. LLC, Cyprus counsel for the Loan
Parties, (ix) Skadden, Arps, Slate, Meagher & Flom LLP, UK counsel for the Loan
Parties and (x) NautaDutilh Avocats Luxembourg S.à r.l., Luxembourg counsel for
the Administrative Agent, in each case, in form and substance reasonably
acceptable to the Administrative Agent;

(iii)     the Borrowers shall deliver to the Administrative Agent a certificate
of an authorized officer of each Loan Party dated the First Amendment Effective
Date and executed by an authorized officer of such Loan Party certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
the Extension set forth herein;

(iv)    the Administrative Agent shall have received a certificate dated the
First Amendment Effective Date executed by a Financial Officer of Parent
certifying that the conditions set forth in Section 4.02 of the Credit Agreement
have been satisfied (with all references in such Section 4.02 of the Credit
Agreement to any Credit Event being deemed to be references to this Amendment on
the First Amendment Effective Date);

(v)    the Administrative Agent and the Lead Arranger shall have received all
fees due and payable thereto on or prior to the First Amendment Effective Date
and, to the extent invoiced at least two Business Days prior to the First
Amendment Effective Date, reimbursement of all reasonable and out-of-pocket
expenses (including reasonable fees, charges and disbursements of Simpson
Thacher & Bartlett LLP) in connection with this Amendment required to be
reimbursed and paid by the Loan Parties under the Credit Agreement;

(vi)    the incurrence, substantially concurrently herewith, of other secured
Indebtedness in an aggregate principal amount of $500 million to repay existing
unsecured Indebtedness to be agreed;

(vii)    the Administrative Agent shall have received an Acknowledgment and
Confirmation in the form of Annex I hereto from an authorized officer of each
Loan Party;

(viii)    the Administrative Agent shall have received a Luxembourg-law governed
Master Security Confirmation duly executed and completed by each of the parties
thereto;

(ix)    the Administrative Agent shall have received an Irish-law governed Deed
of Confirmation duly executed and completed by each of the parties thereto;

(x)    the Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act, requested not less than ten business days prior
to the date hereof;

 

7



--------------------------------------------------------------------------------

(xi)    the Administrative Agent shall have received a certificate of Parent,
signed by an authorized signatory of Parent, in substantially the form attached
to the Credit Agreement as Exhibit E; and

(xii)    the Administrative Agent shall have received (a) a “life-of-loan” flood
hazard determination with respect to each real property subject to a Mortgage;
and (b) in the event any real property is located in an area identified by the
Federal Emergency Management Agency (or any successor agency) as a special flood
hazard area, (x) a notice about special flood hazard area status and flood
disaster assistance, duly executed by the Borrower and the applicable Loan Party
and (y) evidence of flood insurance as required pursuant to the Credit
Agreement.

SECTION 5.    Post-Effectiveness Covenant. Parent and the Borrowers shall or
shall cause the applicable Loan Party to deliver to the Administrative Agent
within 120 days following First Amendment Effective Date (or by such other date
to which the Administrative Agent may agree in its reasonable discretion) the
following with respect to any real property subject to a Mortgage:

(a)    an amendment to the Mortgage in form and substance reasonably acceptable
to the Administrative Agent;

(b)    a “date-down” endorsement to the existing title insurance policy issued
by the title company that issued such existing title insurance policy, which
endorsement shall update the effective date of such existing title insurance
policy and amend the description of the insured Mortgage to include the
amendment to such Mortgage;

(c)    evidence of the payment of all premiums in respect of the endorsement to
the existing title policy, as well as all charges for mortgage recording taxes
and mortgage filing fees payable in connection with the recording of the
amendment to the Mortgage covering such real property, and all related expenses,
if any; and

(d)    customary favorable written opinions, addressed to the Administrative
Agent and the Secured Parties, of Michigan counsel to Par Sterile Products, LLC,
in form and substance reasonably satisfactory to the Administrative Agent.

SECTION 6.    Representations and Warranties. Parent and the Borrowers represent
and warrant to each of the Revolving Lenders and the Administrative Agent that
as of the First Amendment Effective Date:

(a)     this Amendment has been duly authorized, executed and delivered by them
and this Amendment and the Amended Credit Agreement constitute their valid and
binding obligation, enforceable against them in accordance with its respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;

(b)    the representations and warranties of Parent and the Borrowers set forth
in the Credit Agreement shall be true and correct in all material respects
(other than to the extent qualified by materiality or “Material Adverse Effect”,
in which case, such representations and warranties shall be true and correct),
except in the case of any such representation and warranty that expressly
relates to an earlier

 

8



--------------------------------------------------------------------------------

date, in which case such representation and warranty shall be true and correct
in all material respects, other than to the extent qualified by materiality or
“Material Adverse Effect”, in which case such representation and warranty shall
be true and correct on and as of such earlier date; and

(c)    no Default or Event of Default shall have occurred and be continuing.

SECTION 7.    Effect of Amendment.

(a)     Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrowers to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

(b)     On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Amended Credit Agreement. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

SECTION 8.    General.

(a)     GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

(b)     Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart hereof.

(c)    Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

ENDO INTERNATIONAL PLC, as Parent By:  

            /s/ Carrie Nichol

  Name:   Carrie Nichol   Title:   Senior Finance President, Controller and    
Chief Accounting Officer

 

[Signature Page to First Amendment (RCF)]



--------------------------------------------------------------------------------

ENDO LUXEMBOURG FINANCE COMPANY I S.À R.L., as Lux Borrower By:  

            /s/ Laritza Ferreiro

  Name:   Laritza Ferreiro   Title:   Manager A

 

By:  

      /s/ Francois-Xavier Goossens

Name:   Francois-Xavier Goossens Title:   Manager B

 

[Signature Page to First Amendment (RCF)]



--------------------------------------------------------------------------------

ENDO LLC, as Co-Borrower By:  

            /s/ Mark T. Bradley

  Name:   Mark T. Bradley   Title:   Senior Vice President, Corporate
Development and Treasurer

 

[Signature Page to First Amendment (RCF)]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, as a Revolving Lender and as
Issuing Bank By:  

            /s/ Justin Martin

  Name:   Justin Martin   Title:   Authorized Officer

 

[Signature Page to First Amendment (RCF)]



--------------------------------------------------------------------------------

2024 REVOLVING LENDER Name of Institution:

JPMorgan Chase Bank, N.A.

By  

        /s/ Justin Martin

  Name:   Justin Martin   Title:   Authorized Officer If a second signature is
required: By  

 

  Name:     Title:  

 

[Signature Page to First Amendment (RCF)]



--------------------------------------------------------------------------------

2024 REVOLVING LENDER Name of Institution:

GOLDMAN SACHS BANK USA

By  

        /s/ Annie Carr

  Name:   Annie Carr   Title:   Authorized Signatory If a second signature is
required: By  

 

  Name:     Title:  

 

[Signature Page to First Amendment (RCF)]



--------------------------------------------------------------------------------

2024 REVOLVING LENDER Name of Institution:

GOLDMAN SACHS LENDING PARTNERS LLC

By  

        /s/ Annie Carr

  Name:   Annie Carr   Title:   Authorized Signatory If a second signature is
required: By  

 

  Name:     Title:  

 

[Signature Page to First Amendment (RCF)]



--------------------------------------------------------------------------------

2024 REVOLVING LENDER Name of Institution:

MORGAN STANLEY SENIOR FUNDING, INC.

By  

      /s/ Michael King

  Name:   Michael King   Title:   Vice President If a second signature is
required: By  

 

  Name:     Title:  

 

[Signature Page to First Amendment (RCF)]



--------------------------------------------------------------------------------

2024 REVOLVING LENDER Name of Institution:

MORGAN STANLEY BANK, N.A.

By  

        /s/ Michael King

  Name:   Michael King   Title:   Authorized Signatory If a second signature is
required: By  

 

  Name:     Title:  

 

[Signature Page to First Amendment (RCF)]



--------------------------------------------------------------------------------

2024 REVOLVING LENDER Name of Institution:

Barclays Bank PLC

By  

        /s/ Ronnie Glenn

  Name:   Ronnie Glenn   Title:   Director If a second signature is required: By
 

 

  Name:     Title:  

 

[Signature Page to First Amendment (RCF)]



--------------------------------------------------------------------------------

2024 REVOLVING LENDER Name of Institution:

Deutsche Bank AG New York Branch

By  

      /s/ Alicia Schug

  Name:   Alicia Schug   Title:   Vice President If a second signature is
required: By  

      /s/ Michael Strobel

  Name:   Michael Strobel   Title:   Vice President

 

[Signature Page to First Amendment (RCF)]



--------------------------------------------------------------------------------

2024 REVOLVING LENDER Name of Institution:

Citibank, N.A.

By  

        /s/ Stanislav Andreev

  Name:   Stanislav Andreev   Title:   Vice President If a second signature is
required: By  

 

  Name:     Title:  

 

[Signature Page to First Amendment (RCF)]



--------------------------------------------------------------------------------

2024 REVOLVING LENDER Name of Institution:

SunTrust Bank

By  

        /s/ Katherine Bass

  Name:   Katherine Bass   Title:   Director If a second signature is required:
By  

 

  Name:     Title:  

 

[Signature Page to First Amendment (RCF)]



--------------------------------------------------------------------------------

2024 REVOLVING LENDER Name of Institution:

Royal Bank of Canada

By  

        /s/ Kevin Bemben

  Name:   Kevin Bemben   Title:   Authorized Signatory If a second signature is
required: By  

 

  Name:     Title:  

 

[Signature Page to First Amendment (RCF)]



--------------------------------------------------------------------------------

2024 REVOLVING LENDER Name of Institution:

MUFG Bank, Ltd., (formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.), as
a Revolving Lender

By  

        /s/ Kevin Wood

  Name:   Kevin Wood   Title:   Director If a second signature is required: By  

 

  Name:     Title:  

 

[Signature Page to First Amendment (RCF)]



--------------------------------------------------------------------------------

2024 REVOLVING LENDER Name of Institution:

Bank of America, N.A.

By  

        /s/ Yinghua Zhang

  Name:   Yinghua Zhang   Title:   Director If a second signature is required:
By  

 

  Name:     Title:  

 

[Signature Page to First Amendment (RCF)]



--------------------------------------------------------------------------------

2024 REVOLVING LENDER Name of Institution:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

By  

        /s/ Judy Smith

  Name:   Judy Smith   Title:   Authorized Signatory If a second signature is
required: By  

        /s/ Marc Zihlmann

  Name:   Marc Zihlmann   Title:   Authorized Signatory

 

[Signature Page to First Amendment (RCF)]



--------------------------------------------------------------------------------

SCHEDULE 2.01

2022 REVOLVING COMMITMENTS

 

LENDER

   DOLLAR TRANCHE
COMMITMENT      MULTICURRENCY
TRANCHE COMMITMENT  

Fifth Third Bank

     N/A      $ 38,000,000.00  

Sumitomo Mitsui Banking Corporation

     N/A      $ 38,000,000.00        

 

 

 

AGGREGATE COMMITMENTS

   $ 0.00      $ 76,000,000.00        

 

 

 

2024 REVOLVING COMMITMENTS

 

LENDER

   DOLLAR TRANCHE
COMMITMENT      MULTICURRENCY
TRANCHE COMMITMENT  

JPMorgan Chase Bank, N.A.

     N/A      $ 125,000,000.00  

Citigroup Global Markets Inc.

     N/A      $ 125,000,000.00  

Barclays Bank PLC

     N/A      $ 86,333,333.33  

Credit Suisse AG, Cayman Islands Branch

     N/A      $ 86,333,333.33  

Deutsche Bank AG New York Branch

     N/A      $ 86,333,333.33  

RBC Capital Markets, LLC

     N/A      $ 86,333,333.33  

Bank of America, N.A.

     N/A      $ 80,000,000.02  

Morgan Stanley Senior Funding, Inc.

     N/A      $ 61,333,333.33  

Goldman Sachs Lending Partners LLC

     N/A      $ 46,333,333.33  

Goldman Sachs Bank USA

     N/A      $ 40,000,000.00  

SunTrust Robinson Humphrey

     N/A      $ 38,000,000.00  

MUFG Bank Ltd., (formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.)

     N/A      $ 38,000,000.00  

Morgan Stanley Bank, N.A.

     N/A      $ 25,000,000.00        

 

 

 

AGGREGATE COMMITMENTS

   $ 0.00      $ 924,000,000.00        

 

 

 



--------------------------------------------------------------------------------

Annex I

ACKNOWLEDGMENT AND CONFIRMATION

(a)    Reference is made to the FIRST AMENDMENT, dated as of March 28, 2019 (the
“Amendment”; capitalized terms used herein without definition shall have the
meanings specified therein or in the Amended Credit Agreement (as defined
below)), to the Credit Agreement, dated as of April 27, 2017 (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Credit Agreement”, and as amended by
this Amendment, the “Amended Credit Agreement”), by and among Endo International
PLC, a company incorporated in the Republic of Ireland (Registered Number
534814) (“Parent”), Endo Luxembourg Finance Company I S.à r.l., a société à
responsabilité limitée (private limited liability company) incorporated under
the laws of Luxembourg, having its registered office at 12C, rue Guillaume
Kroll, L-1882 Luxembourg Grand Duchy of Luxembourg and registered with the
Luxembourg Register of Commerce and Companies under number B182645 (the “Lux
Borrower”), Endo LLC, a limited liability company organized under the laws of
Delaware (the “Co-Borrower”), JPMorgan Chase Bank, N.A., as Administrative
Agent, Issuing Bank and Swingline Lender and each lender from time to time party
thereto (the “Lenders”).

(b)    The Credit Agreement is being amended and the Borrowers are obtaining
2024 Revolving Commitments pursuant to the Amendment as set forth therein. Each
of the parties hereto hereby agrees, with respect to each Loan Document to which
it is a party:

(i)    all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis regardless
of the effectiveness of the Amendment; and

(ii)    all of the Liens and security interests created and arising under such
Loan Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, regardless of the effectiveness of the Amendment, as collateral
security for its obligations, liabilities and indebtedness under the Amended
Credit Agreement and related guarantees.

(c)    Each of the undersigned that is a party to the US Security Agreement
hereby grants to the Collateral Trustee (as defined in the Collateral Trust
Agreement), for the benefit of the Secured Parties, a security interest in all
of its right, title and interest in the Collateral (as defined in the US
Security Agreement) to secure the prompt and complete payment and performance of
the Secured Obligations (as defined in the US Security Agreement).

(d)    Each of the undersigned that is a party to the US Share Pledge Agreement
hereby grants to the Collateral Trustee (as defined in the Collateral Trust
Agreement), for the benefit of the Secured Parties, a security interest in all
of its right, title and interest in the Collateral (as defined in the US Share
Pledge Agreement) to secure the prompt and complete payment and performance of
the Secured Obligations (as defined in the US Share Pledge Agreement).

(e)    This Acknowledgment and Confirmation shall constitute a “Loan Document”
for all purposes of the Amended Credit Agreement and the other Loan Documents
(as defined in the Amended Credit Agreement).

(f)    THIS ACKNOWLEDGMENT AND CONFIRMATION AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

(g)    This Acknowledgment and Confirmation may be executed by one or more of
the parties to this Acknowledgment and Confirmation on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Acknowledgment and Confirmation by email or facsimile transmission (or
other electronic transmission) shall be effective as delivery of a manually
executed counterpart hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Acknowledgment and
Confirmation to be duly executed and delivered as of the date first written
above.

 

ENDO INTERNATIONAL PLC, as Parent By:  

                                     

  Name:   Title: ENDO LLC, as Co-Borrower By:  

                                 

  Name:   Title: ENDO LUXEMBOURG FINANCE COMPANY I S.À R.L., as Lux Borrower By:
 

                                                 

  Name:   Title:

 

[Signature Page to Acknowledgment and Confirmation]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: [                    ] By:  

                             

  Name:   Title:

 

[Signature Page to Acknowledgment and Confirmation]